 FRESNO COMMUNITY HOSPITALFresno Community Hospital and Stationary EngineersLocal 39, International Union of Operating Engi-neers, AFL-CIO, Petitioner. Case 32-RC-340March 28, 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERS PENELLO,MURPHY, AND TRUESDALEOn June 28, 1978, the Regional Director for Re-gion 32 issued a Decision and Order dismissing thepetition in the above-entitled proceeding. The Peti-tioner, which already represented the Employer's en-gineering department employees, sought a separateunit composed of the Employer's maintenance de-partment and electronics department employees. TheRegional Director found the petitioned-for unit inap-propriate on the grounds that the maintenance andelectronics employees did not share a community ofinterest sufficiently distinct from the community ofinterest they shared with service employees as to war-rant their separate representation. Also, the RegionalDirector noted that the petitioned-for unit would be aseparate maintenance unit, the establishment ofwhich contributed to proliferation of hospital bar-gaining units proscribed by congressional directive.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations and Statements of Procedure, Series 8, asamended, the Petitioner filed a timely request for re-view alleging that the Regional Director erred in fail-ing to find the petitioned-for unit appropriate. TheEmployer filed an opposition asserting that the Re-gional Director's finding was correct. On August 18,1978, the National Labor Relations Board by tele-graphic order granted the Petitioner's request for re-view. Subsequently, the Employer filed a brief restat-ing its position.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Employer's brief, and makes the following find-ings:In Allegheny General Hospital, 239 NLRB 872(1978), the Board, after reviewing the legislative his-tory underlying the health care amendments to theAct and the Board's unit determinations in this area,set forth in considerable detail its reasons for conclud-ing that hospital maintenance employees may consti-tute an appropriate bargaining unit. Furthermore, inmaking this determination, a majority of the Boardstated that it will continue to rely on the traditionalcommunity-of-interest test, as established in Ameri-can Cyanamid Company, 131 NLRB 909 (1961). SeeAllegheny General Hospital, supra.The Employer operates a nonprofit hospital inFresno, California. The hospital employs approxi-mately 1,700 persons in 100 departments. The engi-neering department, already represented by the Peti-tioner, has approximately 15 persons: I supervisor, Ichief engineer, I assistant chief engineer, 6 engineers,5 engineer apprentices, and a secretarial position,which is currently vacant. The electronics depart-ment, which the Petitioner now seeks to represent,has approximately 14 persons: I supervisor, I work-ing supervisor, I electrician, 1 biomedical technician,I electronics technician, 4 apprentice technicians, Iapprentice electrician, 3 maintenance helpers, and Iclerk. The maintenance department, also currentlysought by the Petitioner, has approximately 19 per-sons: I supervisor, 1 working supervisor, 3 painters, Imaintenance shop person, 5 maintenance mechanics,6 maintenance helpers, 1 gardener, and I gardener'shelper.The engineering, electronics, and maintenance em-ployees are a distinct administrative grouping of em-ployees apart from other service employees. They areorganized in three departments which are adminis-tered as a single entity, plant operations, a subdivi-sion of general services. Each of the three depart-ments has its own supervisory structure. Departmentheads are responsible for final recommendations con-cerning hiring, evaluations, merit increases, disci-pline, discharges, timecards, vacation scheduling, as-signments, etc. Currently, the director of generalservices oversees the departmental supervision, be-cause the position of plant operations manager is va-cant. However, it is anticipated that the three depart-ment heads will report to the manager. There isminimal supervision of plant operations employees byother department heads, with the exception of thebiomedical technician assigned to surgery.The three plant operations departments have loca-tions throughout the Employer's facility, but engi-neering and maintenance have offices and shops inthe basement of the hospital's principal building. Theengineering department is responsible for the physicaloperation of the plant, its air-conditioning system,sewers, pumps, water systems, and disposal systems.The maintenance department repairs walls andequipment, executes painting work, and disposes oftrash. The electronics department maintains, repairs,checks, and updates all pieces of electrical and elec-tronic equipment. The Employer contracts out allmajor maintenance and repair work.In the performance of their functions, the plant op-erations employees exercise a variety of skills. Theengineering department has an apprenticeship pro-gram leading to journeyman status. Electronics em-ployees use complex testing equipment in their shop,e.g., signal generators, oscilloscopes, meters, and spe-241 NLRB No. 73521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial testers for television sets and safety equipment.One employee is primarily responsible for the sophis-ticated equipment in the intensive care, respiratorycare, and coronary care units. Another employee re-pairs and installs electronic equipment. Another in-stalls electrical circuits. The maintenance departmenthas shops for machine, carpentry, and painting tasks.Equipment used includes a table saw, joiner, band-saw, machine lathe, drill press, and arc welder. Oneemployee is responsible for welding jobs. The depart-ment supervisor seeks journeyman painting skill inprospective employees, who perform a variety oftasks in addition to painting, such as papering walls,applying vinyl covers, and patching. Other employeesperform carpentry work, making small cabinets andcompleting small upholstery jobs. In addition, themaintenance department refurbished the hospital'sfive-story building. Even the plant operations em-ployees who handle trash perform a task requiringsome degree of skill. The record indicates that theEmployer transferred this function from housekeep-ing to maintenance because improper feeding wascausing major breakdowns in the equipment. Nowthe Employer requires that maintenance employeesreceive training in proper usage of the equipment.The plant operations employees interchange withone another. Maintenance employees assist the engi-neering employees in routine plumbing. Electronicsemployees use maintenance shop equipment virtuallyevery day. Engineering employees sometimes performelectrical work, e.g., they installed the circuit for anice machine. However, interchange between plant op-erations and service employees is minimal. Serviceemployees do not use the special electronics depart-ment equipment, and only one rehabilitation em-ployee uses the shop equipment commonly used byboth electronics and maintenance employees. More-over, those instances where plant operations employ-ees perform functions in common with service em-ployees are incidental to the primary activity of therespective employees, involving either emergencysituations (flooding, loading) or the least skilled tasks(cleaning, moving furniture). Furthermore, whilethere is substantial contact between the plant opera-tions employees and the service employees, there islittle integration of their work functions. Plant opera-tions employees are required to move around the fa-cility to monitor equipment and execute repairs onthe spot according to the hospital's work order sys-tem. When working on a joint task, each group ofemployees performs its respective function. For ex-ample, in order to refurbish patients' rooms, house-keeping employees remove drapes, linen, and cubicletracks; electronics employees remove television sets,monitors, and electric lights; maintenance employeespatch and paint. In addition, it appears that transfersfrom the service departments to the plant operationsdepartments are minimal. Since 1972, the mainte-nance department has received one employee fromeach of the two other plant operations departmentsand only five employees from other departments,three of whom were involved with the transfer oftrash handling from housekeeping to maintenance.The employees in the plant operations division aresubject to centralized personnel policies and sharecommon fringe benefits with service employees.There is no record evidence concerning the respectivepay scales of the plant operations employees on theone hand and the service employees on the otherhand. However, we note that engineering employeesappear to be relatively highly paid, receiving approxi-mately $7 per hour.Under the circumstances detailed above, and forthe reasons set forth in Allegheny General Hospital,supra, we find that the engineering, electronics, andmaintenance employees share a community of inter-est sufficiently separate and distinct from the broadercommunity of interest which they share with serviceemployees to warrant their representation as a sepa-rate bargaining unit. In so concluding we note partic-ularly that these employees are established in threedepartments comprising the separate subdivision ofplant operations, with its independent supervision.The plant operations employees perform varied andtypical maintenance work for the hospital, exercisingthe particular skills required by this function. Futher-more, in the performance of their duties, there isminimal interchange and functional integration be-tween plant operations employees and service em-ployees.' As the Petitioner has indicated that it "ineffect seeks to enlarge" its engineering departmentunit by the addition of the two related departments ofelectronics and maintenance employees, we shall di-rect a self-determination election among the peti-tioned-for employees so that they will be given anopportunity to express their desires with respect tobeing included with the already-represented engineer-ing department in a single bargaining unit.2Should amajority of the voting group express a desire to berepresented by the Petitioner, in our view, a com-bined unit of engineering, maintenance, and electron-ics department employees would constitute an appro-priate unit and would not contravene thecongressional policy against union proliferation ofhospital bargaining units. We therefore direct an elec-tion in the following voting group:All electronics and maintenance department em-ployees employed by the Employer at its Fresno,See also Long Island College Hospital, 239 NLRB 1135 (1978) (supple-menting 228 NLRB 83).2 In its brief in support of its request for review, Petitioner has indicated itswillingness to participate in an election directed in any unit.522 FRESNO COMMUNITY HOSPITALCalifornia, hospital; excluding all other employ-ees, guards, and supervisors as defined by theAct.If a majority of the employees in the voting groupcast their ballots for the Petitioner, they will be takento have indicated their desire to constitute a part ofthe existing unit currently represented by the Peti-tioner, and the Petitioner may bargain for such em-ployees as part of that unit. If a majority of them voteagainst the Petitioner, they will be taken to have indi-cated their desire to remain outside the existing unit,and the Regional Director will issue a Certification ofResults of Election to that effect.[Direction of Election omitted from publication.]3MEMBER PENEI.IO, dissenting:For the reasons expressed in my concurring opin-ion in St. Vincent's Hospital4and my dissenting opin-ion in Allegheny General Hospital, supra. I dissentfrom my colleagues' direction of an election in a vot-ing group composed of the Employer's electronicsand maintenance employees.In my concurring opinion in St. Iincents Hospital,I indicated:[A] craft maintenance unit may be appropriatewhen, viewed in light of all the criteria tradition-ally considered in determining the appropriate-ness of maintenance units generally, its establish-ment does not conflict with the congressional[Erxcelior footnote omittled from publication.]4223 NLRB 638 (1976)mandate against proliferation of bargaining unitsin the health care industry. [Footnote omitted.]This standard, which is a more rigid one than isapplied in other industries, can be met when theunit sought ...is composed of licensed crafts-men engaged in traditional craft work, which isperformed in a separate and distinct locationapart from other employees in the health carefacility. Normally, such employees do not per-form other services throughout the health carefacility ... and there is, at most, minimal transferor interchange to and from the craft unit.5The facts set forth in the majority opinion hereinclearly demonstrate that the petitioned-for employeesdo not meet the above-stated standard. I note, in par-ticular, that there appears to be no requirement thatany of the employees involved be licensed or regis-tered, and while some exhibit craft-like skills, otherspossess only minimal skills. In addition, the peti-tioned-for employees perform services throughout thefacility, rather than in a separate and distinct loca-tion. As a result, they come into regular contact withthe other nonprofessional employees and often workin conjunction with the housekeeping employees inperforming their duties. Thus, I find that the peti-tioned-for employees do not share a community ofinterest sufficiently distinct from that of the serviceemployees to warrant separate representation. Ac-cordingly, I would dismiss the petition.223 NL.RB at 639 640.523